Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not show or render obvious a motivation to provide a specialty tractor including the combination of limitations recited in claim 5, particularly, in combination with “a first operating mode in which: the clutch is opened and the manual transmission does not receive any torque from the diesel engine; the electric motor supplied by the energy of the accumulator transmits torque to the wheels of the tractor that moves on the ground with a speed lower than a speed limit; and the diesel engine is controlled with a set rpm that produces a desired angular speed of the PTO shaft making the angular speed of the PTO shaft independent from the speed of the tractor on the ground; and a second operating mode in which the clutch is closed and the manual transmission receives torque from the diesel engine so that the engine-torque is transmitted to the wheels of the tractor that moves at a speed higher than the speed limit, wherein during the second operating mode the electric motor is unpowered.”
The closest prior art Kries et al. (US 20200114749 A1) discloses a similar structure (Fig. 2) with the engine (12) coupled with a powertrain including a clutch (34) and a transmission (14). A PTO (58), having a PTO shaft (84) for powering towable implements, is operatively coupled to the engine (12) though the clutch (34) to receives power from the engine (12). The generator (60), which receives torque from the engine (12), delivers power to the power electronics (68) and to the motor (64) (para. [0028]).   
However, the prior art lacks the PTO being upstream from the clutch on the engine side, which causes the operating modes to not function correctly. The prior art discloses the engine does everything (similar to second operating mode), or the motor adds torque to the wheels, but the clutch would be closed. There is no motivation to move the clutch or change the structure of Kries et al. and expect the operating modes to function without unexpected results, absent hindsight.
As a result, there is no apparent rationale for combining Kries et al. or any of the prior arts to arrive at the claim invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AIMEE TRAN NGUYEN/
Examiner, Art Unit 3656                                                                                                                                                                                             
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656